Citation Nr: 1705905	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  00-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for a chronic lumbar strain and mechanical low back syndrome, post-operative L3-5 decompressive laminectomy with fusion, currently rated as 10 percent disabling prior to September 30, 2009, as 20 percent disabling from September 30, 2009 to August 10, 2014, and as 40 percent disabling from August 11, 2014.  

2.  Entitlement to a rating in excess of 60 percent for left lower extremity radiculopathy. 

3.  Entitlement to an initial rating in excess of 60 percent for right lower extremity radiculopathy.  

4.  Entitlement to an effective date earlier than October 5, 2012 for the award of service connection for right lower extremity radiculopathy.  

5.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) for the period prior to October 3, 2014.

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to October 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and July 2015 and June 2016 rating decisions issued by the RO in St. Louis, Missouri.   

The claim for entitlement to a higher initial rating for a low back disability was previously before the Board in August 2010, October 2012, and September 2014 when it was remanded for further development.  The claim has now returned to the Board for additional appellate action and is joined by the other claims listed on the first page of this decision.  

The issues of entitlement to increased ratings for a low back disability and lower extremity radiculopathy and an earlier effective date for right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not able to secure and follow substantially gainful employment during the period beginning October 5, 2012.  
CONCLUSION OF LAW

The criteria for an award of a TDIU due to service-connected disabilities for the period beginning October 5, 2012 are met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

TDIU was granted in a June 2016 rating decision effective October 3, 2014, the day after the Veteran stopped working at his last job.  The Veteran contends that TDIU is warranted from October 5, 2012 as he was unable to secure or follow a substantial occupation from that date.  Although he worked part-time as a bartender during this period, the Veteran contends that this was only marginal employment.  

In his July 2016 substantive appeal, the Veteran specifically argued that he was unable to maintain substantially gainful employment from October 5, 2012, that TDIU should be awarded from this date, and his employment from 2012 to 2014 was marginal in nature.  A claimant is generally presumed to be seeking the maximum evaluation and benefit available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, a claimant can choose to limit the appeal for a claim for less than the maximum benefit.  See Id at 35.  The Board finds that the Veteran has limited the current appeal and the award of a TDIU from October 5, 2012 constitutes a full grant of the claim on appeal. 

The Veteran meets the schedular criteria for an award of TDIU from October 5, 2012.  From that date, he is in receipt of service-connected compensation for a low back disability, bilateral radiculopathy of the lower extremities, and a right shoulder disability.  A November 2016 statement of the case (SOC) granted a 60 percent evaluation for radiculopathy of each lower extremity effective October 5, 2012; when combined with the Veteran's ratings for a service-connected low back and right shoulder disabilities, he clearly satisfies the percentage criteria for a TDIU during the period beginning October 5, 2012 under 38 C.F.R. § 4.16(a) (providing for an award of TDIU when there are two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling).  

After review of the evidence, the Board finds that the Veteran is unemployable due to service-connected disabilities from October 5, 2012.  A private physician provided a statement in June 2016 in support of the Veteran's claim, specifically finding that the Veteran was totally unemployable as of October 5, 2012 due to service-connected bilateral radiculopathy and low back pain.  Although the Veteran worked as a bartender at a country club from May 2012 until October 3, 2014, the Board finds that this employment was marginal in nature and does not constitute "substantially gainful employment."  

Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis).  Information received from the Veteran's employer in March 2016 establishes that he earned $12,840 during his last year of work from 2013-2014.  This amount is only approximately $800 over the poverty threshold for one person of $12,071 for 2014.  The Veteran also only worked 20 hours a week and his employer characterized the employment as "seasonal."  

Based on the July 2016 private medical opinion, the Veteran's own statements, and information received from the Veteran's employer, the Board finds that the evidence establishes he was engaged in marginal employment and is entitled to TDIU from October 5, 2012. 

As noted above, the assignment of a TDIU from October 5, 2012 constitutes a full grant of the benefit sought on appeal.  The Board finds that VA has substantially satisfied the duties to notify and assist and to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to fully grant the claim.  


ORDER

Entitlement to TDIU from October 5, 2012 is granted.


REMAND

The Board finds that a remand is required with respect to the remaining claims on appeal.  With respect to the claim for an initial increased rating for a low back disability, a remand is required to conduct an additional VA examination in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's most recent VA examination in May 2016 does not meet the specifications of Correia.  The examination report contains range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  An additional examination is therefore necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the decision in Correia.  

The Board also finds that the claims for increased ratings for lower extremity radiculopathy and an earlier effective date for the award of service connection for right lower extremity radiculopathy are inextricably intertwined with the claim for an increased rating for a low back disability and cannot be adjudicated at this time.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected chronic lumbar strain and mechanical low back syndrome, post-operative L3-5 decompressive laminectomy with fusion.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The thoracolumbar spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should further address whether there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including the service-connected radiculopathy of the right and left lower extremities.  Any sensory or motor impairment in the extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

To the extent possible, the examiner should differentiate the symptoms and manifestations of the service-connected chronic lumbar strain and mechanical low back syndrome, post-operative L3-5 decompressive laminectomy with fusion from any other low back conditions.  If distinguishing the symptoms is not possible, the examiner should so state.

The complete bases for all medical opinions must be provided.

2.  After completion of the above, readjudicate the issues on appeal.  If any benefit remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC).  Then return the appeal to the Board, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


